State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 23, 2015                       106221
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

MICHAEL T. HUDSON,
                    Appellant.
________________________________


Calendar Date:   May 28, 2015

Before:   Garry, J.P., Egan Jr., Rose and Lynch, JJ.

                               __________


     Cappy Weiner, Kingston, for appellant.

      James R. Farrell, District Attorney, Monticello (Michael J.
Andreani of counsel), for respondent.

                               __________


Egan Jr., J.

      Appeal from a judgment of the County Court of Sullivan
County (LaBuda, J.), rendered September 6, 2013, convicting
defendant upon his plea of guilty of the crime of burglary in the
second degree.

      In full satisfaction of a five-count indictment, defendant
pleaded guilty to burglary in the second degree and waived his
right to appeal. Defendant thereafter was sentenced, as an
admitted second felony offender, to the agreed-upon prison term
of 11 years followed by five years of postrelease supervision.
Defendant now appeals.

      We affirm. Initially, the record reflects that County
Court adequately explained the separate and distinct nature of
                              -2-                  106221

the waiver of the right to appeal and that defendant thereafter
executed a detailed written waiver to that effect. Accordingly,
we are satisfied that defendant's waiver of the right to appeal
his conviction and sentence was knowing, intelligent and
voluntary (see People v Sibounhome, 125 AD3d 1059, 1059 [2015];
People v Oginski, 123 AD3d 1303, 1303 [2014]).

      As to the remaining arguments, to the extent that
defendant's brief may be read as challenging the voluntariness of
his plea, we note that although this issue survives defendant's
waiver of the right to appeal, it is unpreserved for our review
absent evidence of an appropriate postallocution motion (see
People v Kormos, 126 AD3d 1039, 1040 [2015]; People v Merrill,
123 AD3d 1339, 1339-1340 [2014]), as is defendant's claim of
coercion (see People v Ross, 117 AD3d 1342, 1342-1343 [2014];
People v Colon, 106 AD3d 1367, 1368 [2013]). Further, although
defendant initially denied knowing that his accomplices intended
to burglarize the residence in question, County Court twice
adjourned the matter, following which defendant unequivocally
admitted his guilt (see e.g. People v Rodriguez, 59 AD3d 173, 173
[2009], lv denied 12 NY3d 858 [2009]; People v Hillendale, 244
AD2d 911, 912 [1997]). As such, the narrow exception to the
preservation requirement was not triggered (see People v Kormos,
126 AD3d at 1040). Finally, we are not persuaded that defendant
was denied the right to counsel at a critical stage of the
underlying criminal action (see People v Kaetzel, 117 AD3d 1187,
1189 [2014], lv denied 24 NY3d 962 [2014]).

     Garry, J.P., Rose and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court